DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, and the species macromolecular weight thermoplastic polyurethane and low-molecular weight thermoplastic polyurethane, in the reply filed on 8/17/1022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and the non-elected species of claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022 for the reasons discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slow-rebound” in claim 1 is a relative term which renders the claim indefinite. The term “slow-rebound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 and all dependent claims are indefinite.
The terms “high,” “low,” and “slow” in claims 2-4 are relative terms which renders the claim indefinite. The terms “high,” “low,” and “slow” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites “and the pressure-resistant slow-rebound polymer material is a…corresponding to the support polymer material.” This is indefinite because the limitation starts by referring to the pressure resistant slow rebound polymer material, but then ends by referring to the support polymer material. Therefore, it is unclear whether the support polymer material or the pressure resistant slow rebound polymer material is encompassed by the limitation.
Claim 3 recites “macromolecular weight thermoplastic polyurethane.” Every polymer is a macromolecular compound. Thus, the scope of ‘macromolecular weight’ is unclear.
Claim 4 recites a method step “the difference…is controlled to be…” However, claim 4 is directed to a product (the thermoplastic polymer elastomer material) and not a process. Claim 4 is indefinite because it is unclear whether claim 4 intends to recite a process which includes a controlling step, a product including a product-by-process limitation, or a product that merely states the difference between melting points of the two materials (“the difference between melting points…is within 20˚C”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2005/0124709).
Krueger teaches compositions derived from polystyrene, SEBS, a surfactant, a nucleating agent, and a foaming agent (¶ 92). Krueger teaches examples where the polystyrene is 47.5wt% and the SEBS is 47.5 wt% (Table 1). The SEBS corresponds to the instantly claimed pressure resistant slow rebound polymer material. The polystyrene corresponds to the support polymer material. Krueger teaches the compositions are thermoplastic elastomers (¶65). Krueger teaches the blowing agent is present in amounts of 1-10 wt% (¶80), which falls within the instantly claimed range. Krueger teaches the foam formed has an open cell content (Table 2), and therefore has air holes. Krueger teaches the microporous cell uniformity can be controlled (paragraph 87), indicating the cells are microporous, and therefore correspond to “micro air holes.” Krueger teaches the nucleating agent is present in amounts of from 0.1-5 wt% (¶79), which overlaps the instantly claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Krueger, to use an amount of nucleating agent which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Examples of nucleating agent include silica, talc, and calcium carbonate (¶88). Examples of blowing agent include hydrocarbons, nitrogen, and carbon dioxide (¶80). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2005/0124709) in view of Worrall (US 4,136,140).
Krueger et al. teach the compositions described in the rejection above, the rejection of which is incorporated herein by reference.
Krueger does not explicitly recite a uniform spherical particle with a particle size of 0.6-25 mm. 
However, Worrall teaches moldable foamed polymer compositions (abstract) which molds substantially spherical beads having a diameter of 0.5-15 mm (col. 1, ln. 45-48). It would have been obvious to one of ordinary skill in the art to use the shape and size of Worrall because it provides ease of handling and the best surface effects (col. 1, ln. 45-47). It would have been obvious to use uniform particles to provide uniform properties throughout the product formed therefrom. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 2005/0124709) in view of Bradbury (US 4,447,491).
Krueger et al. teach the compositions described in the rejection above, the rejection of which is incorporated herein by reference.
Krueger does not explicitly recite a uniform spherical particle with a particle size of 0.6-25 mm. 
However, Bradbury teaches using essentially spherical pre-expanded beads with a diameter of from 1-5mm (col. 3, ln. 42-59). It would have been obvious to one of ordinary skill in the art to use the sizes of Bradbury because when smaller beads are used, such as 1-1.5mm, the greater integrity and stability of the product formed therefrom, while also balancing the apparent bulk density (col. 3, ln. 50-59). It would have been obvious to use uniform particles to provide uniform properties throughout the product.

Prior Art
There are no prior art rejections for instant claims 2-4. However, the claims are indefinite as they depend from claim 1 which is indefinite, and claims 2-4 do not clarify the issues of claim 1 discussed above. 
The closest prior art references are the following: (1) Wang (CN 104231592); (2) Chen (CN 106189339); (3) Fang (CN 106084448); (4) Wojtowicki (US 2010/0314813), and (5) Huang (CN 103804890). Because CN 104231592, CN 106189339, and CN 10608448, are in Chinese, the machine-translated English equivalents are cited below and are attached. Because CN 103804890 is in Chinese, citations are made to the corresponding US document, US 2017/0246765.
Wang teaches foamed thermoplastic polyurethane particles (¶ 2) formed from 100 pbw thermoplastic polyurethane elastomer, 0.1-5 parts nucleating agent, and 1-40 parts foaming agent (¶ 10) where the polyurethane has a shore hardness of 86A-93A (¶ 13). Wang teaches the nucleating agent includes talc, silicon dioxide and graphite powder (¶ 17) and the foaming agent includes carbon dioxide and nitrogen (¶ 18).
Wang fails to teach two different polymer materials, let alone the properties recited in claims 2-4.

Chen teaches a foamed material formed from 14 parts thermoplastic elastomer, 6 parts thermoplastic polyurethane elastomer, 25 parts talc, and 1 part azodimethylamide (¶ 51). While Chen teaches compositions having two different thermoplastic elastomers, Chen fails to teach an amount of nucleating agent which falls in the claimed range. Additionally, Chen fails to teach the claimed properties recited in instant claims 2-4.
Fang teaches thermoplastic polymer compositions (¶ 2) of a thermoplastic resin A as a matrix resin and 25-40 pbw of a thermoplastic elastomer B where all resins are 100 pbw (¶ 10). Fang teaches using supercritical carbon dioxide (¶ 9) and releasing it to normal pressure (¶ 14, 43) which would form a foam. Fang fails to teach the properties recited in instant claims 2-4.
Wojtowicki teaches a thermally expandable material comprising a first thermoplastic elastomer and a second thermoplastic elastomer (abstract), where the first thermoplastic elastomer is present in an amount of 3-40 wt%, the second thermoplastic elastomer is present in an amount of 3-40 wt% and a blowing agent is present (¶ 28-33) in an amount of 1-20 wt% (¶ 76). Wojtowicki fails to teach the polymeric components have the properties discussed in claims 2-4.
Huang teaches an expanded thermoplastic elastomer bead comprising 100 pbw thermoplastic polyurethane elastomer and 0.01-0.5 pbw nucleating agent (abstract). Huang teaches the shore hardness of the thermoplastic polyurethane elastomer is 55A-95A (¶8). Huang fails to teach using two different polymer materials to form the beads of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766